FILED
                             NOT FOR PUBLICATION                                  JUL 19 2010

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT



HINAL A. PATEL,                                    No. 05-71627

              Petitioner,                          Agency No. A075-491-301

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 15, 2009**
                                Pasadena, California

Before: CANBY, RAWLINSON and N.R. SMITH, Circuit Judges.

       Hinal A. Patel (“Patel”), a native and citizen of India, petitions for review of

an order of the Board of Immigration Appeals affirming without opinion a decision

of an immigration judge (“IJ”) denying his application for asylum, withholding of



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
removal, and relief pursuant to the Convention Against Torture (“CAT”). Patel also

seeks review of the IJ’s finding that he filed a frivolous application for asylum. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We review Patel’s claims for

asylum, withholding, and CAT relief for substantial evidence. See Singh v. INS,

134 F.3d 962, 966, 971 n.16 (9th Cir. 1998) (asylum and withholding); Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (CAT relief). We review under the

preponderance of the evidence standard the IJ’s finding that Patel filed a frivolous

application. See Ahir v. Mukasey, 527 F.3d 912, 918-19 (9th Cir. 2008) (adopting

the standard established by In re Y-L-, 24 I. & N. Dec. 151, 159 (B.I.A. 2007)).

Applying these standards, we deny the petition for review.

       Substantial evidence supported the IJ’s adverse credibility finding. The IJ

focused on three major faults in Patel’s application for relief and his testimony.

First, the IJ stated that Patel had failed to present credible evidence of his identity.

He entered the United States under the name of Abdullah Bodhiniya, using another

person’s passport. He had previously entered Great Britain under the name of

Grupa Singh, using Singh’s passport. While in Great Britain, he was arrested and

convicted of attempting to depart the country using another person’s passport. At

his removal hearing in the United States, the only documentary evidence of identity

produced by Patel was an Indian passport showing his address to be a location in

                                            2
Texas where Patel had not lived. On this record, the IJ could well entertain doubts

about Patel’s identity.

      The second ground of the IJ’s adverse credibility determination concerned

Patel’s statement in his application that he had been persecuted by the political party

in power in his home province of Gujarat, India, and that he feared to return as long

as that party was in power. At the time of his application and at the time of Patel’s

hearing, however, the party that allegedly had persecuted Patel had been succeeded

in power, in Gujarat and nationally, by Patel’s party, the Bhartiya Janata Party

(“BJP”). Patel nevertheless testified that he feared to return. He was also vague in

his descriptions of his party and its leadership.

      Finally, Patel’s application form asked him to relate whether he had ever been

arrested, detained or convicted. He told the IJ that he had reviewed his application

and understood it. In the application, he stated that he had endured several days’

detention and beatings in India, but did not mention his arrest and incarceration in

Great Britain for fraudulent use of a passport. In his testimony, he stated that he had

simply forgotten that incident.

      In light of these major discrepancies or false statements, the IJ had ample

reason to enter his adverse credibility finding. Patel’s explanations for these

discrepancies or false statements was unconvincing. These credibility deficiencies

                                            3
went to the heart of his claims for relief. See Li v. Ashcroft, 378 F.3d 959, 962 (9th

Cir. 2004).

      The IJ’s adverse credibility finding accordingly is supported by substantial

evidence. It is sufficient to defeat Patel’s claims for asylum and withholding of

removal. See Chebchoub v. INS, 257 F.3d 1038, 1042-44 (9th Cir. 2001). Although

the adverse credibility finding alone does not necessarily defeat Patel’s claim for

relief under the Convention Against Torture, see Kamalthas v. INS, 251 F.3d 1279,

1280 (9th Cir. 2001), substantial evidence, including the evidence of country

conditions in India, supports the IJ’s finding that it was not more likely than not that

Patel would be tortured if removed to India. See 8 C.F.R. § 1208.16(c)(2).

      Finally, the IJ’s finding that Patel filed a frivolous application for asylum is

well supported by the record. Patel made at least two significant and material

misrepresentations in his application, both of which the IJ found to have been

deliberately fabricated. Those findings are supported by a preponderance of the

evidence. See In re Y-L-, 24 I. & N. Dec. at 157 (stating preponderance standard).

The IJ gave Patel ample notice of the consequences of these misrepresentations and

an opportunity to correct them. See id. at 155. No sufficient correction was made.

      PETITION FOR REVIEW DENIED.



                                           4
                                           FILED
Patel v. Holder, Case No. 05-71627          JUL 19 2010
Rawlinson, Circuit Judge, concurring:   MOLLY C. DWYER, CLERK
                                         U.S. COURT OF APPEALS

     I concur in the result.